Citation Nr: 1415172	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a psychiatric disorder associated with residuals of a head injury/traumatic brain injury (TBI).

2.  Entitlement to a rating higher than 10 percent for a headache disorder associated with residuals of a head injury/TBI.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

These matters are on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared before the undersigned Veterans Law Judge at a Travel Board hearing in December 2011.  A transcript is of record.  Additional evidence was submitted at the time of the Travel Board hearing with a waiver of RO consideration.  38 C.F.R. § 20.1304.

This case was most recently Remanded in March 2013 for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA TBI and mental disorders Disability Benefits Questionnaire Examinations, respectively, in April 2013 and May 2013.  Neither examiner adequately addressed the questions that were presented to them in the Board's March 2013 Remand.  The symptoms attributable to the Veteran's service connected mental disorder were not identified nor was there any discussion of his social and occupational impairment due to his mental disorder.  The TBI examiner similarly ignored the fact that the Veteran was service connected for headaches.  Rather, both examiners seem to focus their findings on the question of whether the Veteran suffered from the residuals of a TBI.  While clearly relevant to the question of whether the Veteran should be rated under the TBI rating criteria, the examiners did not address the active symptomatology, or lack thereof, the Veteran's service connected headache disorder and psychiatric disorder.

As the current nature and severity of the Veteran's service-connected disabilities remains unclear, additional examinations are warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).  

As the above claims being remanded could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a neurological examination and a psychiatric examination by examiners other than the April and May 2013 examiners, to ascertain the current severity of the Veteran's TBI, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  Any and all studies, tests, and evaluations deemed necessary by the examiner are to be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA/VBMS, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

Both examiner are advised that the Veteran is service connected for the residuals of TBI, which include a mental disorder NOS and headaches.  Based on the examination and review of the record, the examiner must address the following:

Psychiatric Examination

(a) The Veteran is service-connected for "mental disorder NOS."  Report all signs and symptoms necessary for rating the Veteran's diagnosis under the General Rating Formula for Mental Disorders.  The examiner must address the level of social and occupational impairment attributable to the any psychiatric diagnosis rendered which is attributable to his service-connected mental disorder versus any symptomatology from any unrelated diagnosis.  If a distinction cannot be made, the examiner must indicate that.  If the examiner does not believe that the Veteran has any active symptomatology, such should be stated and explained.  

TBI Examination

(b) The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination, which may require further scheduling of multiple special examinations by appropriate examiners to examine the remaining areas of dysfunction (cognitive and physical).  The examiner must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.  

In addition, the symptoms of the Veteran's service connected headache disorder must be identified and described.  If the examiner does not believe that the Veteran has any active symptomatology, such should be stated and explained.   
If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


